In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: March 22, 2022

* * * * * * * *                     *   *   **   *
DIANE ROEDER,                               *               Unpublished
on behalf of M.M.R.                         *
               Petitioner,                  *               No. 19-1897V
                                            *
v.                                          *               Special Master Gowen
                                            *
SECRETARY OF HEALTH                         *               Dismissal Decision; Human
AND HUMAN SERVICES,                         *               papillomavirus vaccine (“HPV”);
                                            *               Postural Orthostatic tachycardia
              Respondent.                   *               syndrome (“POTS”).
* * * * * * * * * * * * *
Paul A. Green, Law Office of Paul Green, Pasadena, CA, for petitioner.
Parisa Tabassian, Dept. of Justice, Washington, D.C., for respondent.

                                  DECISION DIMISSING PETITION1

        On December 13, 2019, Diane Roeder, on behalf of M.M.R. (“petitioner”), filed a
petition in the National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner
alleged that as a result of M.M.R. receiving the human papillomavirus vaccines (“HPV”) on May
14, 2015, August 17, 2016 and December 15, 2016, she suffered from postural orthostatic
tachycardia syndrome (“POTS”), among other injuries. Petition at Preamble (ECF No. 1).
Petitioner filed medical records and two expert reports. Petitioner (“Pet.”) Exhibits (“Ex.”) 13 &
39. Respondent filed a Rule 4(c) report on October 4, 2021 recommending against
compensation. Respondent’s (“Resp.”) Report (“Rept.”) (ECF No. 29). Respondent also filed
expert reports from Dr. MacGinnitie and Dr. Olshansky. Resp. Exs. A & C. After a Rule 5
status conference held on January 13, 2022, petitioner filed a status report stating that she
“chooses to leave the Program following entry of judgment pursuant to a final Decision by the
special master pursuant to 42 U.S.C. § 300aa-12(d)(3)(A).” Pet. Status Rept. (ECF No. 37).


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended at 42 U.S.C. §§300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”).
Hereafter, individual section references will be to 42 U.S.C. §300aa of the Act.
Further, petitioner stated that she will “then file her election to reject the judgment, pursuant to
Vaccine Rule 12 and § 300aa-21(a)(2), and file a civil action for damages for her injuries.” Id.

         A petitioner must establish entitlement to compensation in the Vaccine Program through
one of two ways. The first way is to establish that he or she suffered a “Table injury,” i.e., that
he or she received a vaccine listed on the Vaccine Injury Table and subsequently developed a
corresponding injury within a corresponding period of time. § 300aa-11(c)(1). The second way
is to establish that the vaccine actually caused the onset or significant aggravation of a condition
in the vaccinee. § 300aa-13(a)(1)(A). To prove actual causation, petitioner must present: (1) a
medical theory; (2) a logical sequence of cause and effect; and (3) a medically acceptable
temporal relationship between the vaccination and the injury. Althen v. Sec’y of Health &
Human Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005). An examination of the record did not
uncover any evidence that M.M.R. suffered a Table injury. Further, the information in the record
indicates that there is insufficient evidence presented at this time to justify an award.
Accordingly, in light of petitioner’s status report requesting a decision dismissing her petition, a
further investigation is unwarranted. As such, the petition is hereby, DISMISSED.

      This matter is DISMISSED for insufficient proof. The Clerk of the Court shall enter
judgment accordingly.3

        IT IS SO ORDERED.

                                                                               s/Thomas L. Gowen
                                                                               Thomas L. Gowen
                                                                               Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).